P IER CURIAM. By per curiam order of December 20, 1993, In re Child Support Committee, 315 Ark. 760 (1993), we recon- stituted the Child Support Committee to consist of one Arkansas Court of Appeals Judge, three chancellors, one juvenile division circuit/chancery judge, one legal services attorney, one Office of Child Support Enforcement attorney, two attorneys of the private bar, and one attorney member of the Arkansas General Assembly. As a result of Amendment 80 to the Arkansas Constitution, we hereby modify these designations to change the “chancellors” and “circuit/chancery” designations to four “circuit judges.” The terms of two longtime members of the Committee have expired. The Court expresses its gratitude to the Honorable Judith Rogers of Little Rock and the Honorable Ellen Brantley of Little Rock for their tireless and dedicated service to the Committee. We hereby appoint Judge John Robbins of the Arkansas Court of Appeals and Judge Mary McGowan, Pulaski County Circuit Judge, to the Child Support Committee for four-year terms to expire on November 30, 2005. The Court thanks the appointees for agreeing to serve on this most important Committee.